Citation Nr: 0840064	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-15 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for blood in the urine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from May 1967 until March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board previously considered this appeal in November 2007 
and May 2008 and remanded the claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

The appeal initially included claims for entitlement to 
service connection for residuals of the right arm and hand 
with nerve damage, a prostate gland condition, a personality 
disorder and jungle rot of the feet.  These claims were 
denied by the Board in the May 2008 decision.  As such, the 
only claim remaining for appellate review is the issue of 
entitlement for service connection for blood in the urine.

In a statement received by the Board in July 2005, the 
veteran requested a Travel Board hearing.  Accordingly, the 
Board remanded the claim in November 2007 to afford the 
veteran the requested hearing.  That hearing was scheduled 
for March 2008 at the Atlanta RO; however, the veteran failed 
to report for that hearing.  Because the veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal. See 
38 C.F.R. § 20.704(d).


FINDING OF FACT

The evidence of record does not show that blood in the urine 
is related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for blood 
in the urine have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in October 2003 and June 2008 that 
fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The veteran submitted service 
treatment records in support of his claim.  

The Board notes that the veteran has argued he should be 
afforded a VA examination.  In this case, there is no duty on 
the part of VA to provide a medical examination, because the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Furthermore, in the 
present case, the veteran's claims file was reviewed by a VA 
examiner in June 2008.  Although the examiner did not 
personally examine the veteran, the VA examiner reviewed the 
claims file, discussed in detail all relevant evidence and 
provided a rationale for his opinion.  As such, an additional 
remand for a full VA examination of the veteran would not be 
of assistance to the Board. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the veteran seeks service 
connection for blood in the urine.  Specifically, the veteran 
contends that he has suffered from chronic urinary disorder, 
which has been manifested chronic blood in the urine since 
service.  The veteran has recently asserted, through his 
accredited representative and as described in the September 
2008 VA Form 646, that the blood in the urine is all from 
military service and is related to the diagnosis of chronic 
prostatitis with hematuria in service.   Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Board also notes that service connection for calculi of 
the kidney or bladder may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In analyzing whether service 
connection for blood in the urine is warranted under the 
facts and circumstances of this case, the Board finds that 
presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309 is not warranted in this case.  While the veteran was 
diagnosed with prostatitis with hematuria within one year of 
service, neither prostatitis nor hematuria are listed as 
presumptive diseases.  While calculi of the kidney or bladder 
are listed as presumptive diseases and would encompass kidney 
stones, there is no evidence demonstrating a diagnosis of 
kidney stones within one year of separation from service.   

As an initial matter, to the extent that the veteran 
currently has or complains of the blood in the urine, this is 
a symptom and not a diagnosed disorder.  In this respect, it 
is not a disorder for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

Even assuming that blood in the urine was a diagnosed 
disability, service connection is not otherwise warranted.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding that 
the Board has the fundamental authority to decide a claim in 
the alternative.).  The veteran's private and VA medical 
records document complaints and lab findings of blood in the 
urine.  As such, the remaining question is whether there is 
evidence of an in-service occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.

Service treatment records reflect the veteran was treated in 
August 1969 for blood in the urine.  An August 1969 
urinalysis described a moderate amount of occult blood in the 
urine.  Other records dated in August 1969 noted the presence 
of blood was confirmed by microscope but the etiology of the 
condition was not known.  However, this incident of hematuria 
appeared to have resolved as the February 1970 examination 
performed in connection with the veteran's separation from 
service described the genitourinary system as normal and 
failed to note any complaints of blood in the urine.  
Additionally, the veteran denied a history of blood in the 
urine or kidney stones on the February 1970 report of medical 
history.

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Private 
and VA treatment records illustrate complaints and treatment 
of this condition but fail to provide an opinion as to 
whether or not the blood in the urine was related to the 
symptoms noted during service.  As such these records are not 
probative on this inquiry.

The Board specifically remanded the claim in May 2008 for a 
VA examiner to review the claims file and provide an opinion 
as to whether or not the blood in the urine was related to 
service.  The VA examiner reviewed the veteran's claims file 
in June 2008 and explained the veteran had an episode of 
gross hematuria during service.  Four months following 
discharge, he was hospitalized for gross hematuria and was 
found to have prostatitis.  The physician who treated the 
veteran at that time felt the hematuria was secondary to the 
prostatitis.  Subsequent records showed some treatment for 
hematuria but significantly, beginning in 1999, some of the 
veteran's hematuria was presumptively associated with his 
kidney stones.  The examiner indicated the claims file did 
not reflect the current status of the veteran's urinary 
conditions and further noted the most recent February 2008 
urinalysis did not demonstrate blood in the urine.  The 
examiner concluded it was not possible without resort to mere 
speculation to state whether the episodes of kidney stones in 
the past were related to the episodes of hematuria noted in 
service.  The examiner further concluded there was no current 
evidence to support a diagnosis of a current or chronic 
urinary disorder causing blood in the urine that had any 
relationship to military service.

In regard to the question of direct service connection, for 
the Board to conclude that the veteran has blood in the urine 
that had its origin during service would be speculation, and 
the law provides that service connection may not be granted 
on a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The only 
evidence that the blood in the urine is related to service is 
the veteran's own testimony.  Although the Board does not 
doubt the veteran's belief that his condition was caused by 
his service, the veteran is not a medical professional 
competent to render an opinion on matters of a medical 
diagnosis or the etiology of a diagnosed disorder. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The veteran, however, indicated that he had blood in his 
urine since 1969.  The veteran is competent to testify as to 
the symptoms he experienced, including the presence of blood 
in the urine. Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the 
Board does not find the veteran's testimony to be credible as 
there are medical records that fail to document continuous 
symptoms of blood in the urine.  See Buchanan v. Nicolson, 
451 F.3d 1331 (Fed. Cir. 2006).  For example, while the 
veteran now claims that chronic prostatits with hematuria was 
diagnosed in service, as has been discussed already herein, 
such diagnosis was not made until some four months after 
service.  And after the October 1970 VA examination noted 
hematuria the next indication of blood in the urine was not 
dated until December 1980, a gap of nearly 10 years.  Other 
treatment records clearly show periods when urinalysis was 
negative for blood in the urine, such as the September 1977 
VA examination, a December 2002 private record and June 2003 
VA outpatient treatment record.  Additionally, the veteran 
did not apply for benefits until October 2003, nearly 33 
years after his separation from service.  These gaps in 
evidence constitute negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  As such, service connection based upon a 
theory of continuity of symptomatology is not warranted.

The June 2008 VA examiner recounted prior medical evidence 
suggesting that the blood in the urine was related to the 
veteran's then existing prostate condition and kidney stones.  
However, there is no medical evidence showing that the 
veteran currently has a prostate condition (such a 
prostatitis) or kidney stones.  Moreover, there is no medical 
evidence showing that the veteran's prior post-service 
prostatitis or kidney stones was incurred in, aggravated, or 
otherwise related to service, and there is no medical 
evidence of prostatitis and or kidney stones in service.  In 
fact, the Board specifically found the veteran's prostate 
condition was not related to service in the May 2008 
decision.  Similarly, the RO denied service connection for 
kidney stones in an April 2004 decision.  As has been 
discussed already herein, the only medical evidence 
addressing whether there is medical nexus states that there 
is no relationship between blood in the urine during service 
and any post-service urinary blood.  

In sum, there is no evidence that any current blood in the 
urine is related to service and no evidence demonstrating 
continuous symptoms since service.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for blood in the urine.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for blood in the urine is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


